Case 18-66629-lrc    Doc 19   Filed 11/02/18 Entered 11/02/18 12:39:33   Desc Main
                              Document      Page 1 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:                                )        BANKRUPTCY CASE
                                      )        NO. 18-66629-LRC
NENETTE PAULA DAVENPORT,              )        JUDGE LISA RITCHEY CRAIG
                                      )        CHAPTER 13
         Debtor.                      )
                                      )
                                      )
                                      )


                          OBJECTION TO CONFIRMATION
     COMES NOW MERCEDES-BENZ FINANCIAL SERVICES USA LLC
(hereinafter referred to as "MERCEDES-BENZ"), a creditor of the
above-named Debtor and files this its "Objection to
Confirmation", of the Debtors’ Plan of Reorganization, showing to
this Court as follows:
                                          1.
     MERCEDES-BENZ is a secured creditor of the Debtor, holding a
duly perfected security interest in a certain 2013 Mercedes-Benz
GLK350W2, Vehicle Identification No. WDCGG5HB1DG037885.
                                          2.
     The debt owed to MERCEDES-BENZ is $20,063.14 (net balance).
                                          3.
     In accordance with 11 U.S.C. § 1325, a vehicle purchased
within 910 days preceding the date of the filing of the petition,
and the collateral for that debt consists of a motor vehicle
acquired for the personal use of the Debtor and the Creditor has
a purchase money security interest securing the debt that is the
subject of the claim, said claim shall not be valued under 11
U.S.C. 506.    In the present case, the vehicle was purchased on
5/14/2016, is a purchase money security interest, and is used for
Case 18-66629-lrc                     Doc 19          Filed 11/02/18 Entered 11/02/18 12:39:33     Desc Main
                                                      Document      Page 2 of 3


the Debtor's personal use.                                   Therefore, MERCEDES-BENZ shows its
claim shall be allowed and treated as fully secured in the amount
of $20,063.14 plus interest thereon at 8.25%.                                           MERCEDES-BENZ
requests its post confirmation plan payment commence immediately
upon confirmation to be paid concurrent with the debtor's
attorney fees. Furthermore, MERCEDES-BENZ request pre and post
confirmation adequate protection payments of $200.00 per month.
                                                                4.
            Movant            does          not       have   and     has   not   been    offered   adequate
protection by Respondents.                                   11 U.S.C. 1326 (a)(1)(C) requires the
Debtor to provide adequate protection directly to a creditor
holding an allowed secured claim.                                          The Debtor's plan fails to
comply with 1326 (a)(1)(C) and as such MERCEDES-BENZ request that
confirmation be denied.
                                                                5.
            The Plan, as proposed, does not provide to MERCEDES-BENZ the
present value of its claim and violates 11 U.S.C. Section 1325.
            WHEREFORE, MERCEDES-BENZ prays that confirmation be denied.


                                                                      LEVINE & BLOCK, LLC

                                                               By:    /s/ Ronald A. Levine
                                                                      Ronald A. Levine, Esq.
                                                                      [GA Bar No. 448736]
                                                                      ATTORNEYS FOR MERCEDES-BENZ
                                                                      FINANCIAL SERVICES USA LLC


P.O. Box 422148
Atlanta, Georgia 30342
(404) 231-4567
F:\Autos 2\Mercedes Benz\18-66629\Objection.910.wpd
Case 18-66629-lrc   Doc 19    Filed 11/02/18 Entered 11/02/18 12:39:33   Desc Main
                              Document      Page 3 of 3



                             CERTIFICATE OF SERVICE

     This is to certify that I have this date served a copy of the

within and foregoing "Objection to Confirmation" via electronic

means as listed on the Court's ECF noticing system or by regular

first class mail by depositing same in the United States mail in a

properly addressed envelope with adequate postage thereon to insure

delivery upon the following:


Nenette Paula Davenport
2261 Capella Circle Sw
Atlanta, Georgia 30331

Howard P. Slomka, Esquire
Slipakoff & Slomka PC
Suite 1700
2859 Paces Ferry Rd SE
Atlanta, GA. 30339

Melissa J. Davey, Esq.
Chapter 13 Trustee
Suite 200
260 Peachtree Street, NW
Atlanta, GA 30303



     This 2nd day of November, 2018.



                                             LEVINE & BLOCK, LLC


                                      By:    /s/ Ronald A. Levine
                                             Ronald A. Levine, Esq.
                                             [GA Bar No. 448736]
                                             ATTORNEYS FOR MERCEDES-BENZ
                                             FINANCIAL SERVICES USA LLC

P.O. Box 422148
Atlanta, Georgia 30342
(404) 231-4567
